Citation Nr: 0739035	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  05-18 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than October 16, 
2003, for the award of service connection for uterine 
fibroids with metrorrhagia, status post partial hysterectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and fiance 


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel 


INTRODUCTION

The veteran served on active duty from February 1983 to June 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of a Department 
of Veterans Appeals (VA) Regional Office (RO) that granted 
service connection and assigned a 50 percent disability 
rating for uterine fibroids with metrorrhagia, status post 
partial hysterectomy, effective October 16, 2003.  The 
veteran testified before the Board in June 2007.


FINDINGS OF FACT

1.  The veteran's claim for service connection for uterine 
fibroids was denied in a September 1995 rating decision; the 
veteran did not appeal that decision.

2.  The veteran's application to reopen her claim for service 
connection for uterine fibroids was received by the RO on 
October 16, 2003.  Service connection for uterine fibroids 
with metrorrhagia, status post partial hysterectomy, was 
subsequently granted, effective October 16, 2003.

3.  There is no diagnosis of record of a uterine fibroid 
disability dated prior to October 16, 2003, and subsequent to 
the veteran's separation from service.  


CONCLUSION OF LAW

The criteria for an effective date earlier than October 16, 
2003, for the award of service connection for uterine 
fibroids with metrorrhagia, status post partial hysterectomy, 
have not been met.  38 U.S.C.A. §§ 1101, 5103, 5107, 5110 
(West 2002); 38 C.F.R. § 3.400 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Earlier Effective Date 

The effective date for the grant of service connection based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase is either the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service.  Otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(b)(1) (West 
2002); 38 C.F.R. § 3.400(b) (2007).    

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2007).    

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2007); Norris v. West, 12 Vet. 
App. 413 (1999).    

The veteran filed her initial claim for service connection 
for uterine fibroids in July 1995, within one year after her 
separation from active service in June 1995.  The effective 
date for the grant of service connection based on an original 
claim is the day following separation from active service or 
the date entitlement arose if the claim is received within 
one year after separation from service.  38 C.F.R. 
§ 3.400(b).  However, the first requirement for any service 
connection claim is evidence of a current disability.  Boyer 
v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Service medical records 
show that the veteran was treated on several occasions for 
dysfunctional uterine bleeding and was hospitalized in June 
1989 for dilatation and curettage of uterine fibroids.  
However, the veteran's July 1995 VA gynecological examination 
showed no abnormalities.  There was no other competent 
medical evidence of record that demonstrated the presence of 
uterine fibroids.  Absent evidence of a current disability, 
service connection for dilatation and curettage of uterine 
fibroids was denied by a September 1995 rating decision 
because the claimed condition was not shown at that time by 
the medical evidence of record.  That decision became a final 
decision when the veteran did not perfect her appeal.  
38 U.S.C.A. § 7105(c).

The veteran filed an application to reopen her previously 
denied claim for service connection for uterine fibroids in 
October 2003, and the claim was reopened by an August 2004 RO 
decision.  Where a claim has been filed more than one year 
after the date of separation from service, the effective date 
of service connection is the date of the receipt of the 
claim, or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b).  The effective date of service 
connection where a claim is reopened and allowed after a 
final denial is the date of the receipt of the new claim or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q).  Here, the record reflects that there was 
evidence of multiple small uterine fibroids in March 2000, 
before the date the veteran filed her application to reopen 
her previously denied claim for service connection.  Thus, 
the appropriate effect date is the date of the receipt of the 
claim on October 16, 2003.  

The medical evidence shows that the veteran's uterine fibroid 
disability is a recurrent disability that began during 
service.  However, there was no evidence of a current 
disability at the time of the veteran's July 1995 claim for 
service connection for dilatation and curettage of uterine 
fibroids.  Her uterine fibroid disability did not recur until 
March 2000, after the July 1995 claim had been denied by a 
final decision.  Because uterine fibroids were not diagnosed 
until March 2000, before the date the veteran's application 
to reopen her previously denied claim for service connection 
for uterine fibroids with metrorrhagia, status post partial 
hysterectomy, was received, the only date that can serve as a 
basis for the award of service connection is the date of 
receipt of her application to reopen because that is the 
later date.  There is no legal entitlement to an earlier 
effective date.

Furthermore, the Board finds no communication of record that 
would constitute a claim to reopen the veteran's claim for 
service connection for uterine fibroids subsequent to the 
final denial in September 1995 and prior to the claim 
received October 16, 2003.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for an earlier effective date 
and the claim must be denied.     
 

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in December 2003 and a 
rating decision in August 2004.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the April 2005 
statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

An effective date earlier than October 16, 2003, for the 
award of service connection for uterine fibroids with 
metrorrhagia, status post partial hysterectomy, is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


